Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 1 of 30




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.: 19-cv-354

WILLIAM A. ANGELOVIC and RENEE ANGELOVIC,

       Plaintiffs,
v.

WRIGHT MEDICAL GROUP, INC.,
a Delaware corporation, and
WRIGHT MEDICAL TECHNOLOGY, INC.,
a Delaware corporation,

       Defendants.


                              COMPLAINT AND JURY DEMAND



       Plaintiffs William A. Angelovic and Renee Angelovic, by and through their undersigned

attorneys, Burg, Simpson, Eldredge, Hersh and Jardine, P.C. and Shafner Law allege as follows:

                                            PARTIES

        1.     Plaintiffs are residents of the State of Colorado. Plaintiff Renee Angelovic is the

 wife of Plaintiff William A. Angelovic.

        2.     Defendant Wright Medical Group, Inc., is a Delaware corporation with its

 principal place of business at 1023 Cherry Road, Memphis, TN 38117, and as such is a citizen

 of the State of Delaware and is a citizen of the State of Tennessee.

        3.     Defendant Wright Medical Technology, Inc., is a Delaware corporation with its

 principal place of business at 1023 Cherry Road, Memphis, TN 38117, and as such is a citizen

 of the State of Delaware and is a citizen of the State of Tennessee.
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 2 of 30




         4.    Defendant Wright Medical Technology, Inc. is a subsidiary of Defendant Wright

 Medical Group, Inc.

         5.    Defendant Wright Medical Technology, Inc., does business in the State of

 Colorado, and is registered to do business in the State of Colorado. Corporation Service

 Company, located at 1900 West Littleton Blvd., Littleton, CO 80120, is the Registered Agent

 for Defendant Wright Medical Technology, Inc., for service of process in the State of Colorado.

         6.    Defendant Wright Medical Group, Inc. is not authorized to do business in the

 State of Colorado, but has conducted business within the State of Colorado by marketing and

 selling its products within the State of Colorado.

         7.    At times throughout this Complaint, Defendants Wright Medical Group, Inc. and

 Wright Medical Technology, Inc. are collectively referred to as “Defendants.” At all times

 relevant herein, each of the Defendants were the representatives, agents, employees, servants,

 employees, partners, joint-venturers, or alter egos of the other Defendant and was acting within

 the scope of its respective authority by virtue of those interrelationships.

                                 JURISDICTION AND VENUE

         8.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §1332 because

 there is complete diversity of citizenship between Plaintiffs and Defendants, and the amount in

 controversy, exclusive of interest and costs, exceeds $75,000.00

         9.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) and (c) because a

 substantial part of the events giving rise to this claim occurred in the State of Colorado and this

 district.




                                                  2
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 3 of 30




        10.    Since approximately 1999, the Defendants were global orthopedic medical device

 companies specializing in the design and manufacture of a total hip joint device known as the

 PROFEMUR® modular hip system that was marketed and sold, within the United States and

 the State of Colorado.

       11.     Defendant Wright Medical Technology, Inc., and Defendant Wright Medical

Group, Inc., or one or more of its predecessors, subsidiaries, or affiliates, including but not

limited to Wright Medical Europe and Wright Cremascoli, designed, manufactured, tested,

imported, labeled, marketed, distributed, and sold in the United States and the State of Colorado

the Wright Medical PROFEMUR® modular hip system and its various components, including

the PROFEMUR® titanium modular neck.

       12.     In 2005, the Defendants marketed and sold the PROFEMUR® modular hip

system in Longmont, Colorado, through a distributor known as Ken Holt & Associates.

       13.     The PROFEMUR® modular hip system described in paragraph 11 was sold to

and implanted in Plaintiff William A. Angelovic, in Longmont, Colorado, on March 14, 2005.

On July 10, 2017, the PROFEMUR® titanium modular neck component of the PROFEMUR®

modular hip system broke, while implanted in Plaintiff William A. Angelovic, as a result of

defects contained within the PROFEMUR® modular hip system.

       14.     On January 9, 2014, Wright Medical Group, Inc., “together with its Subsidiaries,”

as a “global orthopedic medical device company specializing in the design, manufacture and

marketing of devices and biologic products for extremity, hip and knee repair and reconstruction”

closed the sale of the OrthoRecon business of Wright Medical Technology, Inc., including its




                                               3
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 4 of 30




ownership of and rights to the PROFEMUR® modular hip system, to MicroPort Medical B.V., a

subsidiary of MicroPort Scientific Corporation.

                                 FACTUAL BACKGROUND

                             The Defendants’ Corporate History

       15.     Beginning in approximately 1985, a European manufacturer of artificial hip

devices known as Cremascoli Ortho (“Cremascoli”), designed, manufactured, tested, and sold in

Europe, the PROFEMUR modular hip system, including the PRO-FEMUR–R Revision Hip

System, which was comprised of separate femoral-side modular components including a femoral

stem, a mid-body, a titanium modular neck, and a femoral head.

       16.     The titanium modular neck component of the Cremascoli Ortho PROFEMUR

modular hip system, as designed in approximately 1985, had a cylindrical Morse taper on the

proximal end of the neck to which the modular femoral head was affixed, and an oval Morse

taper on the distal end of the neck that was designed to be inserted into a corresponding oval

pocket in proximal end of the PROFEMUR femoral stem.

       17.     The titanium modular neck component of the Cremascoli Ortho PROFEMUR

modular hip system, as designed in approximately 1985, was assigned the Cremascoli Ortho

model number prefix of “PPG.”

       18.     In approximately 1999, Cremascoli made a design change to its PPG model

titanium modular neck by reducing the thickness of the mid-body of the neck between the

proximal and distal end tapers. The reduction of the mid-body of the neck was done to increase

the range of motion of the PROFEMUR modular hip system when implanted in patients.




                                                  4
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 5 of 30




        19.     The design modification to the Cremascoli PROFEMUR titanium modular necks

described in paragraph 18 did not alter or modify the dimensions or design of either the round

cylindrical proximal taper or the oval distal taper of the modular neck, nor was there any change

of the dimensions or design of the stem pocket of the PROFEMUR femoral stems.

        20.     Prior to 1999, Cremascoli knew that the model PPG titanium modular necks of its

PROFEMUR modular hip system were breaking while implanted in patients.

        21.      Prior to 1999, Cremascoli knew that the model PPG titanium modular necks of

its PROFEMUR modular hip system were breaking at the location of the distal oval taper at the

neck / femoral stem junction.

        22.      Prior to 1999, Cremascoli knew that the model PPG titanium modular necks of

its PROFEMUR modular hip system were breaking at the location of the distal oval taper at the

neck / femoral stem junction due to micromotion, fretting, fretting corrosion and fatigue failure.

        23.     Prior to 1999, Cremascoli knew the breakage of the PPG titanium modular necks

described in paragraphs 20-22 were breaking as a result of the patients engaging in the normal

activities of daily living.

        24.     In approximately 1999, Defendant Wright Medical Technology Inc. purchased

Cremascoli.

        25.     Upon purchasing Cremascoli, Wright Medical Technology, Inc., became the

owner of the Cremascoli PROFEMUR modular hip system including the European and United

States patents issued to Cremascoli covering the Cremascoli PROFEMUR modular hip system.




                                                 5
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 6 of 30




        26.    At the time Defendant Wright Medical Technology Inc. purchased Cremascoli,

Defendant Wright Medical Group Inc., was formed as the parent company of Wright Medical

Technology Inc., and Cremascoli.

        27.    At the time of the purchase of Cremascoli by Wright Medical Technology, Inc.,

modular hip systems such as the PROFEMUR modular hip system and PRO-FEMUR-R

Revision Hip System, were promoted as having the benefit for the surgeon to customize the fit of

the device to a particular patient’s anatomy, including leg length and offset angle of the natural

hip joint.

        28.    At the time of the purchase of Cremascoli by Wright Medical Technology, Inc.,

modular hip systems such as the PROFEMUR modular hip system and PRO-FEMUR-R

Revision Hip System were criticized by surgeons because the modular components were known

to be subjected to micromotion, fretting, and fretting corrosion at the connecting junctions of the

modular components. It was known prior to 1999 that micromotion, fretting, fretting corrosion

could lead to fatigue failure and breakage of the modular components while implanted in

patients.

        29.    At the time Wright Medical Technology, Inc. purchased Cremascoli, the

criticisms of modular hip devices set out in paragraph 28 were known to the Defendants.

        30.    At the time Defendant Wright Medical Technology, Inc. purchased Cremascoli

and the PROFEMUR modular hip system, the former facilities, property, and employees of

Cremascoli located in Europe became the facilities, property, and employees of Wright Medical

Technology, Inc.




                                                6
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 7 of 30




       31.    At the time Defendant Wright Medical Technology Inc., purchased Cremascoli,

the former facilities, property, and employees of Cremascoli described in paragraph 30 became

known as Wright Medical Europe and/or Wright Cremascoli

       32.    Wright Medical Europe and/or Wright Cremascoli were corporations or other

business entities with a manufacturing plant in Toulon, France, research and development

facilities in Milan, Italy, and distribution facilities throughout Europe, and at times relevant

hereto, was an affiliate or wholly owned subsidiary of Defendants Wright Medical Group, Inc.

and Wright Medical Technology, Inc.

         The Defendants’ Sale of the PROFEMUR® Modular Hip System Using the
                     Section 510(k) Premarket Notification Process

       33.    On September 26, 2000, Wright Medical Technology, Inc. submitted a Section

510(k) premarket notification of intent to market the PRO-FEMUR-R Revision Hip System to the

United States Food and Drug Administration (FDA) asserting the PRO-FEMUR-R Revision Hip

System was substantially equivalent to competitive devices previously cleared for market and that

the device conformed to FDA Section 510(k) guidance documents.

       34.    Prior to September 26, 2000, the Defendants Wright Medical Group, Inc. and

Wright Medical Technology, Inc., through Wright Cremascoli and Wright Medical Europe, knew

that Cremascoli model PPG modular titanium necks that were a component part of the

PRORFEMUR modular hip system sold in Europe had broken while implanted in patients

beginning in the 1990s.

       35.    In its Section 510(k) premarket notification, dated September 26, 2000, referred to

in paragraph 33, Defendant Wright Medical Technology, Inc., did not advise the FDA that it

knew that modular titanium necks that were a component part of the PRO-FEMUR–R Revision


                                               7
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 8 of 30




Hip System sold in Europe had broken while implanted in patients beginning in the 1990s, and

that the cause of the breakage of the titanium modular necks was due to micromotion, fretting,

fretting corrosion, and fatigue failure at the location of the oblong neck taper of the titanium

modular necks near the stem / neck junction of the PRO-FEMUR–R Revision Hip System, and

while the patients were engaged in normal activities of daily living.

          36.   Pursuant to the Section 510(k) premarket notification, on December 13, 2000,

Wright Medical Technology, Inc., received clearance from the United States Food and Drug

Administration (FDA) to distribute and sell in the United States the PRO-FEMUR-R Revision

Hip System, along with the hip system’s titanium modular necks under 510(k) number K003616.

          37.   The FDA never tested the safety or effectiveness of the PRO-FEMUR-R Revision

Hip System, nor titanium modular necks that were a part of that hip system, but instead

concluded, based on the representations by the Defendants, that the PRO-FEMUR-R Revision

Hip System was substantially equivalent to other already legally marketed devices in the United

States.

          38.   After December 13, 2000, Wright Medical began to manufacture, label, market,

promote, distribute, and sell in the United States and the State of Colorado the PROFEMUR-R

Revision Hip System, which included the PROFEMUR® titanium modular neck.

          39.   Prior to April 26, 2002, Wright Medical Group, Inc.—referring to itself as a global

orthopaedic device company specializing in the design, manufacture and marketing of

reconstructive joint devices—announced that Wright Medical Group, Inc. was developing a

version of the PRO-FEMUR-R Revision Hip System, known as the STEM hip replacement

system, for use in primary hip surgeries.



                                                 8
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 9 of 30




       40.     The Defendants Wright Medical Group, Inc. and Wright Medical Technology,

Inc. re-branded and expanded the PROFEMUR-R Revision Hip System and created the

PROFEMUR® modular hip system product line, including the STEM hip replacement system,

for use in patients needing primary total hip arthroplasty. The PROFEMUR® product line was a

modular hip system that included the PROFEMUR® titanium modular neck and various sizes

and designs of PROFEMUR® femoral stems. At times, the PROFEMUR® product line was

referred to as the Wright Medical PROFEMUR® total hip system or the Wright Medical

PROFEMUR® modular hip system.

       41.     Prior to 2005, the PROFEMUR® modular hip system included a femoral stem

known as the PROFEMUR® E stem.

       42.     Prior to 2005 and including March 14, 2005, the Wright Medical PROFEMUR E

stem, with titanium modular neck, was not cleared by the FDA pursuant to the Section 510(k)

premarket notification process.

       43.     Prior to and including March 14, 2005, the Wright Medical PROFEMUR E stem

was manufactured and sold by the Defendants in the United States and the State of Colorado

based upon an internal Wright Medical Technology, Inc. “letter to file” claiming the

PROFEMUR E stem did not require FDA 510(k) premarket notification clearance prior to

distribution and sale within the United States and the State of Colorado.

       44.     When the FDA learned the Defendants were selling the PROFEMUR E femoral

stem based upon an internal “letter to file” the FDA compelled the Defendants to submit a

Section 510(k) premarket notification for the PROFEMUR E stem.




                                                9
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 10 of 30




        45.     In August 2011, the Defendants submitted a Section 510(k) premarket notification

 to the FDA seeking clearance for the PROFEMUR E stem that was to be used only with

 PROFEMUR cobalt chrome modular necks.

        46.     Prior to March 14, 2005, the Defendants learned of additional PROFEMUR

 modular titanium necks that were a component part of the PROFEMUR modular hip system sold

 in Europe that had broken while implanted in patients after December 13, 2000, and that the cause

 of the breakage of those titanium modular necks was due to micromotion, fretting, fretting

 corrosion, and fatigue failure at the location of the oblong neck taper of the titanium modular

 necks near the stem / neck junction.

                   The Defendants’ PROFEMUR® Titanium Modular Neck

        47.     The Defendants’ PROFEMUR® modular necks that were sold and distributed in

 the United States after December 13, 2000, and before June 15, 2009, were all made of a titanium-

 aluminum-vanadium alloy known as Ti6A14V (“Titanium”).

        48.     The   Defendants’       PROFEMUR®     titanium   modular    neck,   as   designed,

 manufactured, tested, marketed, distributed, and sold in the United States and the State of

 Colorado after December 13, 2000, and before June 15, 2009, for use with various PROFEMUR®

 femoral stems, were manufactured in several models, six of which were generally identified by

 the Defendants as “short” necks (i.e. Ref. #s PHA0-1202, PHA0-1212, PHA0-1222, PHA0-1232,

 PHA0-1242, PHA0-1252), and six of which were generally identified as “long” necks (i.e. Ref. #s

 PHA0-1204, PHA0-1214, PHA0-1224, PHA0-1234, PHA0-1244, PHA0-1254). In addition,

 beginning in 2005, the Defendants designed, manufactured, marketed, distributed and sold in the

 United States and the State of Colorado, several models of extra-long titanium modular necks.



                                                10
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 11 of 30




        49.       The PROFEMUR® titanium modular necks with the model prefix PHA0

 designation were substantially similar in their design, dimensions of the oblong taper, and

 manufacture, to the design, dimensions of the oblong taper, and manufacture of the titanium

 modular necks with the model prefix PPG referred to in paragraphs 17-23.

        50.       In various marketing and promotional material published and distributed by the

 Defendants from approximately the year 2002, and into the year 2005, and available to the

 Defendants’ sales representatives and distributors, surgeons, patients, and the general public, the

 Defendants made the following representations, statements, claims, and guarantees about the

 PROFEMUR® titanium modular neck:

        The modular neck used with the PROFEMUR® Hip has been employed by Wright
        Cremascoli for over 15 years. The necks were designed in 1985 and have been
        successfully implanted in over 50,000 patients requiring both primary and revision
        hip procedures. The necks are used in other Wright Cremascoli hip systems
        besides the PROFEMUR® Hip. None of the necks has experienced a clinical
        failure since their inception.

        …

        Extensive laboratory test have proven that the coupling between the modular neck
        and femoral implant guarantees:

                 Structural reliability
                 Absence of significant micromovement
                 Absence of fretting corrosion

        These excellent characteristics are obtained due to the particular geometry of the
        coupling. The base of the neck and the neck housing in the femoral implant have a
        patented oblong, conical profile which allows excellent stability under stress and
        the absence of all significant movement. The surface of the modular neck is finely
        machined to create spiral grooving. The crest of these grooves deforms when the
        neck is inserted into the neck housing ensuring contact and elimination of
        micromotion.

 [Wright Medical Technical Monograph MH688-102 © 2004]



                                                 11
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 12 of 30




        51.     In various marketing and promotional materials published and distributed by the

 Defendants from the year 2002, and into the year 2010, and available to the Defendants’ sales

 representatives and distributors, surgeons, patients, and the general public, the Defendants made

 representations, statements, and claims about its PROFEMUR® modular hip system was intended

 for patients who wanted to return to an “active lifestyle.”

        52.     In various marketing and promotional material published and distributed by the

 Defendants from the year 2002, and into the year 2010, and available to the Defendants’ sales

 representatives and distributors, surgeons, patients, and the general public, the Defendants made

 representations, statements, and claims about its PROFEMUR® modular hip system was intended

 for patients who wanted to return to an engage in various sporting, athletic, and lifestyle activities,

 such as tennis, running, sky diving, rock climbing, karate, racquetball, volleyball, basketball,

 wrestling, and heavy labor.

      The Defendants Fail to Report Fractures of the PROFEMUR® Titanium Modular
                                      Neck to the FDA

        53.     As referenced in paragraph 50, the Defendants claimed “none of the necks has

 experienced a clinical failure since their inception.”

        54.     Despite the claim referenced in paragraph 50 and 53, Defendants, through Wright

 Cremascoli and/or Wright Medial Europe, knew prior to 2005 of clinical failures in the form of

 fractures of its PROFEMUR titanium modular necks that had been implanted in patients in

 Europe, as referenced in paragraphs 20-23 above.

        55.     Once the Defendants filed their 510(k) premarket notification to distribute and sell

 the PRO-FEMUR-R Revision Hip System in the United States as described in paragraph 33,

 Defendants had a duty to report to the FDA all instances of clinical failures of a fracture of a


                                                   12
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 13 of 30




 PROFEMUR/PROFEMUR® titanium modular neck that had been implanted in a patient in

 Europe and the United States.

        56.     Once the Defendants received clearance to distribute and sell the PROFEMUR®

 modular hip system in the United States as a result of its 510(k) premarket notification, the

 Defendants had a duty to report to the FDA any instances it knew of or received notice of a

 clinical failure in the form of a fracture of a PROFEMUR/PROFEMUR® titanium modular neck

 that had been implanted in a patient in Europe and the United States.

        57.     Prior to April 19, 2005, the Defendants did not report to the FDA any of the

 instances it knew of or received notice of that Cremascoli PROFEMUR model PPG titanium

 modular necks had fractured in patients in Europe prior to January 1, 2005.

        58.     Based upon information and belief, had the Defendants reported to the FDA the

 breakage of the titanium modular necks referenced in paragraphs 53-56 as required, the FDA

 would have withdrawn its premarket clearance, and/or required labeling changes, for the

 PROFEMUR® modular hip system, including the PROFEMUR-R hip revision system and the

 STEM hip replacement system STEM referred to in paragraph 40, based upon the cause of the

 fractures of the titanium modular necks.

        59.     On or about April 19, 2005, the Defendants first reported to the FDA a

 PROFEMUR® model PHA01244 titanium modular neck clinical failure where a modular neck

 implanted in a patient had fractured at its distal oval Morse taper, where the taper seats into the

 pocket of the femoral stem.

        60.     After receiving notice of a January 2005 PROFEMUR® titanium modular neck

 fracture in Europe, the Defendants received notice of additional PROFEMUR® titanium modular



                                                 13
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 14 of 30




 neck clinical failures where the modular neck implanted in a patient had fractured at the distal

 oval Morse taper, where the taper seats into the pocket of the femoral stem.

         61.        The number of PROFEMUR® titanium modular neck fractures has continued to

 increase over time, and continues to increase to the present day, now numbering more than 700

 titanium modular necks that have broken while implanted in patients.

         62.        All, or nearly all, of the PROFEMUR® titanium modular neck fractures

 referenced in paragraph 60 broke as a result of micromotion, fretting, fretting corrosion, and

 fatigue failure.

         63.        All, or nearly all, of the PROFEMUR® titanium modular neck fractures

 referenced in paragraphs 61 and 62 broke at the same location of the neck, i.e. at the distal oval

 Morse taper where the taper seats into the pocket of the femoral stem.

               The Defendants Delay Warnings to Surgeons Until December 1, 2008

         64.        The Defendants did not inform orthopedic surgeons in the United States known by

 it to have implanted its PROFEMUR® titanium modular necks of the reports it had received of

 titanium modular necks fracturing, nor did the Defendants voice any concern to those surgeons

 who had patients that experienced a fracture of a PROFEMUR® titanium modular neck, until the

 Defendants issued a December 1, 2008, “Safety Alert” to certain “Medical Professionals,” which

 provided, in part, “[W]e have received reports of 35 modular neck failures as of November 21,

 2008. Initial investigations have revealed several commonalities in these failures: heavyweight

 males, long modular necks and patient activities such as heavy lifting and impact sports.”

           65.      At the time the Defendants sent the December 1, 2008, Safety Alert, the

 Defendants were aware of more than 35 titanium modular neck fractures, if all of the modular



                                                  14
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 15 of 30




 neck fractures known to the Defendants, including Cremascoli model PPG titanium modular

 necks that had occurred in patients in Europe, had been included in the total number of clinical

 fractures.

              The Defendants Failed to Properly Test the PROFEMUR Modular Hip System to
                                  Applicable ASTM and ISO Standards

         66.      As part of the Section 510(k) premarket notification described in paragraph 33, the

 Defendants performed fatigue testing of the PRO-FEMUR-R Hip Revision System to the

 International Organization for Standardization (“ISO”) test standards 7206-4 and 7206-8.

         67.      At the time of the testing referenced in paragraph 66, the ISO testing protocol

 represented the minimum fatigue test recommended by the FDA for devices such as the PRO-

 FEMUR-R Hip Revision System.

         68.      ISO test standards 7206-4 and 7206-8 contained minimum fatigue test loading

 criteria of 2300 Newtons, or 517 pounds force to five million cycles.

         69.      At the time the Defendants performed the fatigue testing referenced in paragraph

 66-68, the Defendants knew the amount of force a hip implant receives during reasonably

 expected activities of daily living in the foreseeable and expected patient population exceeded the

 ISO minimum loading criteria of 2300 Newtons, or 517 pounds force.

         70.      At the time the Defendants performed the fatigue testing referenced in paragraphs

 66-68, the Defendants knew that researchers such as Dr. Marco Viceconti, a Wright Cremascoli

 consultant, were alerting hip device manufacturers that the ISO 7206 loading criteria only tested

 hip devices to patient weights of 101-135 pounds and that the ISO 7206 loading criteria of 2300

 Newtons underestimated the risk of device failure and breakage for patients who weighed in

 excess of 165 pounds.


                                                  15
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 16 of 30




        71.      At the time the Defendants performed the fatigue testing referenced in paragraph

 66, the Defendants knew the amount of force a hip implant receives during reasonably expected

 activities of daily living was generally accepted to be 3-6 times the patient’s body weight.

        72.      At the time the Defendants performed the fatigue testing referenced in paragraph

 66, the Defendants knew the amount of force a hip implant receives during normal walking was

 4.8 times the patient’s body weight.

        73.      At the time the Defendants performed the fatigue testing referenced in paragraphs

 66-68, the Defendants knew that a force of 2300 Newtons only tested the PRO-FEMUR-R

 Revision Hip System to the amount of force for a patient weighing 108 pounds while walking at a

 speed of 3 miles per hour.

        74.      At the time the Defendants performed fatigue testing of the PROFEMUR E stem,

 the Defendants knew or should have known the PROFEMUR® modular hip system with an E

 stem and long titanium neck had a fatigue strength of approximately 3500 Newtons.

        75.      At the time the Defendants performed the fatigue testing referenced in paragraph

 74, the Defendants knew or should have known that the fatigue strength stated in paragraph 74

 would be reduced by up to 50% in a PROFEMUR E stem with associated fretting and corrosion

 to the titanium modular long neck.

        76.      On September 10, 2003, the American Society for Testing (“ASTM”) adopted

 ASTM F 2068-03. ASTM F 2068-03 set forth a new minimum test standard for use in hip

 replacement devices, including the PROFEMUR® modular total hip system with titanium

 modular neck.




                                                  16
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 17 of 30




        77.      ASTM F 2068-03 required Wright Medical to test hip replacement devices,

 including the Wright Medical PROFEMUR® modular hip system and PROFEMUR titanium

 modular neck, to a minimum of 5340 Newtons, or 1200 pounds of force.

        78.      After ASTM set out new minimum loading criteria as referenced in paragraphs 76

 and 77, the Defendants should have performed fatigue testing to those minimum loading criteria.

        79.      In September 2003, the Defendants knew the PROFEMUR® modular hip system

 with a long titanium modular neck would not pass the ASTM loading criteria referenced in

 paragraph 77.

        80.      On October 31, 2003, Wright Medical launched its CONSERVE® Total Head

 with Big Femoral Head Technology to be included as a component part with the PROFEMUR®

 modular hip system. The Big Femoral Head increased the head size of the standard hip

 components to head sizes 36 millimeters through 56 millimeters, available in 2 millimeter

 increments.

        81.      The coupling of a PROFEMUR® titanium long modular neck with a Big Femoral

 Head changed the worst-case scenario for the PROFEMUR® modular hip system.

        82.      Because the worst-case scenario changed, beginning in October 2003, the

 Defendants should have retested the PROFEMUR® modular hip system to the new ASTM F

 2068-03 standard of 5340 Newtons, or 1200 pounds force.

        83.      In approximately June of 2008, the Defendants began testing the PROFEMUR®

 modular hip system with the titanium long modular neck and big femoral head to the ASTM F

 2068-03 standard.




                                                17
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 18 of 30




           84.    As a result of the testing referenced in paragraph 83, the Defendants learned that

 the PROFEMUR® modular hip system with the long titanium modular neck and worst case head

 would fail the ASTM F 2068-03 loading criteria referenced in paragraph 77.

                 The Defendants’ Failure to Advise Surgeons of Weight Limitation for the
                             PROFEMUR® Modular Hip System.

           85.    For the years 1999-2002, the Centers for Disease Control listed the average weight

 for males age 50-59 years in the United States as 195.4 pounds.

           86.    For the years 2003-2008, the Centers for Disease Control listed the average weight

 for males age 50-59 years in the United States as 198.8 pounds.

           87.    For the years 2011-2014, the Centers for Disease Control listed the average weight

 for males age 50-59 years in the United States as 199.7 pounds.

           88.    In the Defendants’ Instructions for Use (IFU), issued January 2005, that

 accompanied the PROFEMUR® modular hip system distributed in the United States, the

 Defendants stated “absolute contraindications include: obesity where obesity is defined as three

 times normal body weight.”

           89.    Prior to March 14, 2005, the Defendants did not, in the IFU for the PROFEMUR®

 modular hip system distributed in the United States, include a warning, precaution, or other

 advisory as to the use of its PROFEMUR® modular hip system in patients who weigh more than

 a specifically stated body weight or had a body mass index (BMI) of any particular number or

 higher.

           90.    Prior to March 14, 2005, the Defendants did not state in the IFUs for the

 PROFEMUR® modular hip system distributed in the United States that the use of the




                                                  18
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 19 of 30




 PROFEMUR® modular hip system was contraindicated in patients who engaged in heavy lifting

 post-surgical implant.

        91.     Prior to March 14, 2005, the Defendants did not state in the IFUs for the

 PROFEMUR® modular hip system distributed in the United States that the use of the

 PROFEMUR® modular hip system was contraindicated in patients planned to engage in impact

 sports post-surgical implant.

                The Defendants Replace the Titanium Long Modular Necks with
                       Long Modular Necks Made from Cobalt Chrome

        92.     Beginning in approximately 2007, the Defendants began the design and

 development process to replace the PROFEMUR® long titanium modular necks with long

 modular necks made from cobalt chrome, which were known to have approximately twice the

 fatigue strength of titanium alloy and be more resistant to fretting than titanium.

        93.     The cobalt chrome modular necks referenced in paragraph 92 were designed to be

 approximately 1.5mm thicker at the minimum diameter of the middle body (distal to the

 cylindrical taper cone) to maximize the cross-sectional diameter. This was done to reduce the

 stress riser created by this radiused geometry and thereby evenly distribute the stress on the

 middle body surface.

        94.     The Defendants decided to replace the PROFEMUR® long titanium modular

 necks with cobalt chrome because the fracture rate of the PROFEMUR® long titanium modular

 necks was unacceptable.

        95.     The Defendants decided to replace the PROFEMUR® long titanium modular

 necks with cobalt chrome because the PROFEMUR® long titanium modular necks could not pass

 the ASTM loading criteria referenced in paragraph 77.


                                                  19
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 20 of 30




        96.     On or after approximately June 15, 2009, the Defendants began distributing in the

 United States PROFEMUR® modular necks made with cobalt chrome.

        97.     From a biomechanical engineering perspective, the manufacture of cobalt chrome

 modular necks was technically feasible in the year 2001.

        98.     The engineering processes and technology to make PROFEMUR® modular necks

 from cobalt chrome was available and feasible in the year 2001.

        99.     The production of PROFEMUR® modular necks from cobalt chrome rather than

 titanium does not significantly increase the cost to the Defendants to manufacture a modular neck.

        100.    The manufacture of PROFEMUR® cobalt chrome modular necks by the

 Defendants did not result in a substantial increase in the cost of purchasing the product by the

 consumer, compared to the cost of a titanium modular neck.

        101.    When the Defendants began to distribute PROFEMUR® cobalt chrome modular

 necks, the amount the Defendants charged for a PROFEMUR® cobalt chrome modular neck was

 less than $50 more than the price of a PROFEMUR® titanium modular neck of the same model.

        102.    When the Defendants began to distribute PROFEMUR® cobalt chrome modular

 necks in the United States, those necks were made in the same six long models and the same six

 short models as the six long and six short models of the PROFEMUR® titanium modular necks.

        103.    PROFEMUR® cobalt chrome modular necks distributed in the United States have

 the same dimensions at the proximal cylindrical Morse taper and at the distal oval Morse taper, as

 PROFEMUR® titanium modular necks, making the cobalt chrome necks compatible for assembly

 with the same PROFEMUR® femoral heads and femoral stems as the PROFEMUR® titanium

 modular necks.



                                                20
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 21 of 30




        104.    The PROFEMUR® cobalt chrome modular necks are less susceptible to fatigue

 fracture at the neck-stem junction than the otherwise similar models of titanium PROFEMUR®

 modular necks.

        105.    After implantation, PROFEMUR® cobalt chrome modular necks are less likely to

 fracture at the neck-stem junction from cyclic loading and fatigue than the otherwise identical

 model of PROFEMUR® titanium modular necks.

        106.    The production of PROFEMUR® cobalt chrome modular necks rather than

 titanium, is not known to the Defendants to significantly increase the risk of failure of the hip

 arthroplasty from other known potential medical complications, such as metallosis, aseptic

 lymphocytic vasculitis-associated lesions (ALVAL), adverse local tissue reaction (ALTR), or

 aseptic loosening of the acetabular component.

        107.    Laboratory fatigue testing by the Defendants demonstrated no cobalt chrome neck

 fractures and no proximal stem fractures with cobalt chrome necks when tested to the ASTM F

 2068-03 protocol and loading criteria.

           Wright Medical Advertising for Its PROFEMUR® Modular Hip System

        108.    Patient testimonials that have from time to time appeared on the Defendants’

 website and were available to the Defendants’ sales representatives, distributors, surgeon

 customers, patients, and the public from 2005, and/or that appeared in printed materials published

 by the Defendants from 2005 through 2010, have represented that patients who received the

 PROFEMUR® modular hip system have already returned or are about to return to such activities

 as running, jogging, snow skiing, water skiing, running, tennis, basketball, volleyball, wrestling,




                                                  21
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 22 of 30




 racquetball, and work that involves lifting and moving heavy objects, and karate among other

 activities.

         109.     The Defendants’ goal in using these patient testimonials was to advertise to future

 patients that the PROFEMUR® modular hip system would allow patients to return to the active

 lifestyle they enjoyed prior to developing a need for total hip arthroplasty.

         110.     Patient testimonials that have from time to time appeared on the Defendants’

 website, and in printed materials published by Defendants from 2005 through 2010, have shown

 photographs of patients who received the PROFEMUR® modular hip system with titanium

 modular necks and who appear to weigh in excess of 250 pounds.

          The PROFEMUR® Modular Hip System Implanted in William A. Angelovic

         111.     On March 14, 2005, Plaintiff William A. Angelovic, age 55, weighing 215 pounds,

 had a PROFEMUR® modular hip system implanted in his right hip at Longmont United Hospital,

 Longmont, Colorado.

         112.     The PROFEMUR® modular hip system components implanted in Plaintiff’s right

 hip on March 14, 2005, included the following devices and components:

                a. LINAGE® Shell Size 68mm, Group 3; REF: 3643-0058; LOT:
                   10491718; Ceramic Transcend Liner, Group 3; I.D. Size 32; REF:
                   3643-0058; LOT: 10491718.

                b. Ceramic Femoral Head; 32 mm; TAPER SLT; -3.5mm SHORT;
                   Material: Alumina Oxide; REF: 2600-0007; LOT: 04478265.

                c. PROFEMUR® AR/VV; REF: PHA0-1224; LOT: U1188979; and

                d. PROFEMUR® E Stem; Size 9 BTD; PHA03146; Lot U0903026.




                                                  22
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 23 of 30




        113.     At the time it was implanted in Plaintiff William A. Angelovic’s right hip, the

 PROFEMUR® modular hip system described in paragraphs 110 and 111 was in the same

 condition in all relevant respects as when it was sold by and left the control of the Defendants.

        114.     Dr. Daniel Ward, M.D. the surgeon who implanted Plaintiff William A.

 Angelovic with the PROFEMUR® components referenced in paragraph 111, did not violate any

 generally accepted standards of care in the field of orthopedic surgery in his care and treatment

 of the Plaintiff in any of the following respects:

               a. In the care or treatment that he provided to Mr. Angelovic prior to beginning Mr.
                   Angelovic’s hip implant surgery;

               b. In the information that he did or did not provide Mr. Angelovic prior to beginning
                   Mr. Angelovic’s hip implant surgery;

               c. In the hip implant surgery he performed on Mr. Angelovic;

               d. In the care or treatment that he provided to Mr. Angelovic subsequent to Mr.
                   Angelovic’s hip implant surgery; and

               e. In the information that he did or did not provide Plaintiff Mr. Angelovic
                   subsequent to Mr. Angelovic’s hip implant surgery.

        115.     Subsequent to the date of implant, Plaintiff William A. Angelovic used the

 PROFEMUR® modular hip system in a normal and expected manner.

        116.     On or about July 10, 2017, the modular neck component of Plaintiff William A.

 Angelovic’s PROFEMUR® titanium modular neck suddenly and catastrophically failed,

 breaking into two pieces while Plaintiff was walking.

        117.     Upon information and belief, the titanium modular neck referred to in paragraph

 116 broke as a result of micromotion, fretting, fretting corrosion and fatigue failure.




                                                      23
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 24 of 30




        118.   On July 10, 2017, Plaintiff William A. Angelovic was 67 years old and weighed

 230 pounds.

        119.   On July 12, 2017, Dr. Peter Chiang surgically removed Plaintiff William A.

 Angelovic’s PROFEMUR® modular hip system at Good Samaritan Medical Center, Lafayette,

 Colorado.

        120.   In his operative report, Dr. Chiang stated that Plaintiff William A. Angelovic “was

 found to have a fracture of his modular neck of his total hip prosthesis,” and that “the residual

 broken modular neck inside the femoral stem.”

        121.   As a result of the broken titanium modular neck, Dr. Chiang was forced to

 perform an extended trochanteric osteotomy to remove the PROFEMUR® E stem from its

 position in Plaintiff William A. Angelovic’s femur. Dr. Chiang finalized the revision surgery by

 replacing Plaintiff William A. Angelovic’s failed PROFEMUR® modular hip system with a

 Zimmer hip device.

        122.   As a direct an proximate result of the breakage of the PROFEMUR® titanium

 modular neck as described in paragraphs 116-117 and the surgical procedure to remove the

 PROFEMUR® modular hip system described in paragraphs 119-121, Plaintiff William A.

 Angelovic sustained injuries and damages including but not limited to:

               a)      Being forced to undergo surgery to remove and replace the failed
                       prosthesis;

               b)      Past and future pain, suffering and inconvenience;

               c)      Medical bills associated with the replacement procedure and recovery
                       therefrom;

               d)      Future medical expenses;



                                                 24
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 25 of 30




                e)      Loss of enjoyment of life;

                f)      Disfigurement; and

                g)      Physical impairment.

        123.    As a direct an proximate result of the breakage of the PROFEMUR® titanium

 modular neck as described in paragraphs 116-117 and the surgical procedure to remove the

 PROFEMUR® modular hip system described in paragraphs 119-121, Plaintiff Renee Angelovic,

 sustained a loss of her husband’s consortium including loss of affection, society, companionship,

 household services, aid and comfort, which losses she believes to be permanent.


                                   FIRST CAUSE OF ACTION
                                     Strict Products Liability
                                         Defect in Design

        124.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth at

 length and further alleges as follows:

        125.    Defendants designed, manufactured, tested, marketed, distributed, and sold in

 Colorado the PROFEMUR® modular hip system that was implanted in Plaintiff William A.

 Angelovic as described in paragraphs 111-113.

        126.    The PROFEMUR® modular hip system that was implanted in Plaintiff William

 A. Angelovic was in a defective condition that was unreasonably dangerous to Plaintiff William

 A. Angelovic at the time it was sold due to defects in the design of the product, including the

 following:
                     a) Prior to March 2005, the Defendants knew from mechanical testing that

                        the PROFEMUR® modular hip system implanted in Plaintiff was not

                        designed to withstand the stress and force of the reasonably foreseeable



                                                 25
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 26 of 30




                  loading which the product would experience during Plaintiff’s ordinary

                  and foreseeable activities of daily living, and which the Defendants knew

                  would substantially exceed 2300 Newtons for five million cycles.


               b) Prior to March 2005, the Defendants knew or should have known, through

                  the use of finite element analysis, that the fatigue strength of the titanium

                  modular neck of the PROFEMUR® modular hip system implanted in

                  Plaintiff would be exceeded by Plaintiff’s engagement in the reasonably

                  expected activities of daily living.


               c) The Defendants manufactured the model PHA01224 modular neck of the

                  PROFEMUR® modular hip system implanted in Plaintiff from titanium

                  rather than cobalt chrome for the reasons stated in paragraphs 93-106.

                  Cobalt chrome was available and safer for use in the neck because

                  Defendants knew that cobalt chrome was stronger and less apt to fret and

                  corrode.


               d) The Defendants designed the PROFEMUR® modular hip system with a

                  modular neck designed to be inserted into a pocket in the proximal end of

                  the femoral stem. Prior to March 2005, the Defendants knew that modular

                  design would lead to micromotion, fretting, fretting corrosion, and fracture

                  of the modular neck due to fatigue failure.




                                            26
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 27 of 30




        127.    Plaintiff William A. Angelovic’s PROFEMUR® modular hip system with the

 titanium modular neck, as designed, manufactured, tested, distributed, marketed, and sold by the

 Defendants was defective and unreasonably dangerous in its design as described in paragraph

 125, when it left the hands of the Defendants, because the foreseeable risk of the product

 exceeded the benefits associated with the design of the product.

        128.    The defective condition of the PROFEMUR® modular hip system with the

 titanium modular neck implanted in Plaintiff and described in paragraphs 126-127 rendered the

 product unreasonably dangerous.

        129.    The design defects of the PROFEMUR® modular hip system with the titanium

 modular neck stated in paragraphs 126-128 existed when the product left the Defendants’

 control.

        130.    As a direct and proximate result of the design defects in the Defendants’

 PROFEMUR® modular hip system, as described in paragraphs 126-129, Plaintiffs suffered

 harm, damages, and economic loss as described in paragraphs 122 and 123.

                                SECOND CAUSE OF ACTION
                                     Strict Product Liability
                               Defect Due to Inadequate Warnings

        131.    Plaintiffs incorporate by reference all preceding paragraphs as if fully set forth at

 length and further alleges as follows:

        132.    Based upon the allegations set forth above, Plaintiff’s Wright Medical

 PROFEMUR® modular hip system with titanium modular neck was defective for the reason the

 Defendants knew or should have known that the product created significant risks of serious




                                                 27
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 28 of 30




 bodily harm to consumers, including Plaintiff, for which the Defendants failed to adequately

 warn consumers and/or their health care providers of such risk.

        133.     The Defendants failed to warn and instruct surgeons and consumers of the

 dangers and risks stated in paragraphs 20-23, 28-29, 34-35, 42-46, 53-65, 69-75, 79, 84, 89-91,

 and failed to report to the FDA the breakage of titanium modular necks as referenced in

 paragraph 58.

        134.     The Defendants further knew, prior to March 2005, that statements contained in

 paragraph 50 were false.

        135.     As a direct and proximate result of the Defendants’ defective instructions and

 warnings, and their failure to report to the FDA as referred to in paragraphs 131-135, Plaintiffs

 suffered harm, damages, and economic loss as alleged in paragraphs 122 and 123.

                                   THIRD CAUSE OF ACTION
                                          Negligence

        136.     Plaintiffs incorporate by reference, as if fully set forth herein, each and every

 allegation set forth in at length and further alleges as follows:

        137.     Defendants owed a duty to exercise reasonable care in the design, manufacture,

 testing, marketing distributing, sale, and/or post-sale surveillance of Defendants’ PROFEMUR®

 modular hip system with the titanium modular neck.

        138.     Defendants failed to exercise ordinary care in the design, manufacture, testing,

 quality assurance, quality control, marketing, sale, warning and instructing, FDA notification,

 and/or post-sale surveillance of Defendants’ PROFEMUR® modular hip system with the

 titanium modular neck, as described in paragraphs 20-23, 28-29, 34-35, 42-46, 49, 53-65, 69-75,



                                                   28
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 29 of 30




 78-79, 82, 84, 89-91, because Defendants knew or should have known that Defendants’

 PROFEMUR® modular hip system with the titanium modular neck could cause significant

 bodily harm and death from failure (fracture) of the titanium modular neck and was thus not safe

 for implantation to consumers. Despite the fact that Defendants knew or should have known of

 the risks and dangers represented in the allegations set out above, the Defendants continued to

 manufacture and market the PROFEMUR® modular hip system with the titanium modular neck

 for implant into patients.

        139.    Defendants knew or should have known that consumers such as Plaintiffs would

 foreseeably suffer injury as a result of the Defendants’ failure to exercise ordinary care as

 described above.

        140.    As a direct and proximate result of the Defendants’ failure to exercise reasonable

 care as described above, Plaintiffs suffered harm, damages, and economic loss as alleged in

 paragraphs 122 and 123.

        WHEREFORE Plaintiffs respectfully pray for compensatory damages in their favor and

 against Defendants to compensate them for the injuries, losses, and damages as alleged in

 paragraphs 122 and 123, in an amount to be determined by the trier of fact, together with

 prejudgment interest as allowed by law, post-judgment interest as allowed by law, costs and

 expenses as allowed by law, witness fees, deposition expenses, attorney fees as allowed by law,

 and for such other and further relief as the Court may deem just and proper.




                                                29
Case 1:19-cv-00354-NYW Document 1 Filed 02/11/19 USDC Colorado Page 30 of 30




                                    DEMAND FOR JURY TRIAL

      Plaintiffs hereby demands trial by jury as to all issues so triable.


      Respectfully submitted this 11th day of February, 2019.


                                             BURG SIMPSON
                                             ELDREDGE HERSH & JARDINE, P.C.
                                             (Original signature on file at Burg Simpson Eldredge Hersh &
                                             Jardine, P.C.)



                                             s/ Peter W. Burg
                                             Peter W. Burg, Reg. No. 10149
                                             Meghan C. Quinlivan, Reg. No. 38503
                                             David J. Crough, Reg. No. 47528
                                             40 Inverness Drive East
                                             Englewood, Colorado 80112
                                             (303) 792-5595
                                             pburg@burgsimpson.com
                                             mquinlivan@burgsimpson.com
                                             dcrough@burgsimpson.com

                                             and

                                             SHAFNER LAW


                                             s/ Alan C. Shafner
                                             Alan C. Shafner, Reg. No. 9508
                                             5350 S. Roslyn St., Suite 460
                                             Greenwood Village, CO 80111
                                             (303) 796-0555
                                             alan@shafnerlaw.com

                                             Attorneys for Plaintiffs




                                                30
